Mr. Justice Gary delivered the opinion of the Court. The pleadings on the part of the appellee display considerable originality, but are saved by the stereotyped count for goods sold and delivered. The appellee proved that he sold and delivered goods to the county, rendered bills, and that the bills were audited and ordered paid by the Board of County Commissioners, as in County of Cook v. Ryan, 51 Ill. App. 190. He has recovered—why does not appear—-more than $300 less than the amount of the bills so ordered paid. The parties have made their arguments as to the validity of warrants on the county treasury issued to the appellee, but in the view we take of the case it is unnécessary to .consider that question. The judgment is affirmed on the authority of the case cited.